Citation Nr: 0213484	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  94-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for right 
foot shell fragment wound residuals including traumatic 
arthritis of the metatarsophalangeal joint of the great toe, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
knee shell fragment wound residuals including a retained 
foreign body and traumatic arthritis, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1944 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, 
continued a 10 percent disability rating for the veteran's 
service connected residuals of a wound to his right foot.  
That rating decision also denied a compensable disability 
rating for the veteran's service connected right knee 
disability.  Subsequently, a January 1996 rating decision 
granted an increased rating of 10 percent for the veteran's 
right knee disability effective August 1993, which is the 
date that he filed his claim for an increased rating.  

The case was previously before the Board in July 1996, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

In April 2002, the veteran filed an informal claim for a 
total disability rating for compensation on the basis of  
individual unemployability (TDIU).  This issue has not bee 
developed for appellate review and is not properly before the 
Board at this time.  The issue of entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability is referred to the RO to take the appropriate 
additional action necessary to adjudicate this claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the right foot are manifested by:  x-ray 
evidence of arthritis of the metatarsophalangeal joint of the 
great toe, restricted range of motion of the right great toe, 
and complaints of pain and discomfort.  

3.  The service-connected residuals of a shell fragment wound 
to the right foot do not result in more than moderate 
disability.  

4.  The service-connected residuals of a shell fragment wound 
of the right knee are manifested by:  x-ray evidence of 
arthritis, flexion to 100 degrees, extension to 0 degrees, a 
tender scar, and complaints of pain and discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound to the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5010, 5284 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001). 

3.  The criteria for a separate 10 percent disability rating, 
and not in excess thereof, for a tender scar as a residual of 
a service-connected shell fragment wound of the right knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.118 and Diagnostic Code 
7804 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

The Board notes that the VCAA primarily affects claims for 
service connection.  In the present case, the veteran is 
claiming increased ratings for disabilities which are already 
service connected.  The claim was remanded to the RO so that 
VA examination of the veteran could be conducted to obtain 
the necessary medical evidence to properly rate the veteran's 
service connected disabilities.  By scheduling the veteran 
for VA examinations the RO essentially informed the veteran 
that VA would be obtaining the necessary evidence to rate his 
disability claims.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

At this point the Board notes that the veteran's 
representative has raised several issues in an Informal 
Hearing Presentation dated September 2002, indicating that 
the VA examinations of record are inadequate.  The Board 
finds that the examinations of record provide the required 
evidence necessary to rate the veteran's service connected 
disabilities.  Moreover, the lack of medical opinion as to 
any relationship between the veteran's service connected 
right foot, right hip, and right foot disabilities to other 
orthopedic complaints is immaterial, as the veteran has not 
claimed service connection for any additional disabilities.  
The representative has pointed out that VAOPGCPREC 23-97 
(July 1, 1997) permits a separate rating for arthritis of the 
knee and instability of the knee.  While this is true, as 
will be shown below, the objective medical evidence indicates 
that the veteran does not have right knee instability.  

Finally, the veteran's representative has pointed out that 
the case has taken over six years since the Board remanded 
the claim in July 1996.  He also points out that the 
appellant is a World War II veteran who is over 70 years old 
and that this has been an inappropriate delay.  The Board 
agrees that this veteran served his country valiantly in 
combat during World War II and deserves to have the issues on 
appeal adjudicated as quickly as possible.  That is why the 
Board is adjudicating his claims based on the competent and 
adequate medical evidence of record.  

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in combat during World War II.  He was 
wounded in action and received shell fragment wounds to the 
right foot and right knee.  The level of disability resulting 
from these wounds had been relatively static in nature since 
approximately 1948, a period of over four decades.  In 1993, 
the veteran filed his claims for increased ratings.

A.  Right Foot

In November 1995, a VA examination of the veteran's right 
foot was conducted.  He reported pain in the arch of his foot 
with walking.  Physical examination revealed no deformity of 
the right foot.  The veteran's posture and gait were normal.  
A very faint, well-healed surgical scar was also noted.  No 
functional impairment was noted.  X-ray examination revealed 
arthritis of the metatarsophalangeal (MP) joint of the right 
great toe.  

In November 1996, another VA examination of the veteran was 
conducted.  Physical examination revealed a 20 percent 
restriction in the range of motion of the metatarsophalangeal 
joint of the right great toe but there was no restriction in 
range of motion of any other joints of the right foot.  X-ray 
examination again revealed arthritis of the 
metatarsophalangeal joint of the right great toe.  

In March 2001 the most recent VA examination of the veteran 
was conducted.  The veteran reported that he did not use 
corrective shoes, braces, a cane, or crutches.  No specific 
impairment related to the right foot was noted by the 
examining physician.  

The veteran's service-connected residuals of a shell fragment 
wound to the right foot are currently rated by analogy under 
the Diagnostic Code 5010, for traumatic arthritis.  
Diagnostic Code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).   Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

The veteran's rating also noted Diagnostic Code 5284 which is 
used to rate other injuries of the foot.  A 10 percent rating 
contemplates a moderate foot injury.  A 20 percent rating 
contemplates a moderately severe foot injury.  A 30 percent 
rating contemplates a severe foot injury.  The 30 percent 
disability rating is generally the highest rating assignable 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  "Actual loss of use of the foot" 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (2001).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
residuals of a shell fragment wound to the right foot.  The 
evidence reveals that the veteran has arthritis of the 
metatarsophalangeal joint of the great toe and some 
restricted range of motion of the right great toe.  He does 
not have any impairment of gait or function of the right foot 
although he does have complaints of pain and discomfort.  The 
veteran's disability most nearly approximates a moderate 
injury to his right foot.  Also, the Board notes that the 
veteran is also receiving a separate 10 percent disability 
rating for heel spurs of the right foot.  As such, an 
increased rating is denied.  

B.  Right Knee

In November 1995, a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had a scar on the medial surface of the right knee.  That was 
1 centimeter in length and 1/2 centimeter in width.  The scar 
was well healed without any adherence, inflammation, or 
ulceration.  However, the scar was objectively tender.  X-ray 
examination of the right knee revealed early arthritic 
changes.  

In November 1996, another VA examination of the veteran was 
conducted.  The veteran complained of right knee pain.  
Physical examination of the right knee revealed tenderness to 
palpation about the medial joint line.  X-ray examination 
revealed some narrowing of the medial compartment of the 
right knee.  

In March 2001 the most recent VA examination of the veteran 
was conducted.  The veteran complained of pain and locking of 
the right knee.  He reported that he had fallen on more than 
one occasion.  He reported that he did not use a brace, 
crutches, corrective shoes, or a cane.  Physical examination 
of the right knee revealed that the knee was stable without 
any medial or lateral laxity or instability.  There was no 
ankylosis, erythema , or effusion present.  Range of motion 
testing revealed flexion to 100 degrees and extension to 0 
degrees.  X-ray examination of the right knee confirmed the 
presence of arthritis.  

The veteran's service-connected residuals of a shell fragment 
wound to the right knee are currently rated by analogy under 
the Diagnostic Code 5010, for traumatic arthritis.  Again, 
Diagnostic Code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).   Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

Diagnostic Code 5260 rates limitation of flexion of the leg 
(knee).  However, a noncompensable (0%) disability rating 
contemplates limitation of flexion to 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  In the present case, 
the medical evidence of record reveals that the veteran has 
flexion to 100 degrees.  As such, the veteran's limitation of 
flexion of the right knee does not meet the criteria for even 
a noncompensable disability rating under this diagnostic 
code.  

Diagnostic Code 5261 which rates limitation of extension of 
the leg (knee).  A noncompensable (0%) disability rating 
contemplates limitation of extension of the knee to 5 
degrees.  A 10 percent rating contemplate limitation of 
extension of the knee to 10 degrees.  A 20 percent rating 
contemplates limitation of extension of the knee to 15 
degrees while a 30 percent rating contemplates extension of 
the knee limited being limited to 20 degrees.  The next 
higher rating of 40 percent contemplates extension of the 
knee being limited to 40 degrees.  Finally, a 50 percent 
rating, the highest rating assignable under this diagnostic 
code contemplates limitation of extension of the knee to 50 
degrees.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2001).  The medical evidence of record reveals that the 
veteran has extension of the right knee to 0 degrees which is 
a normal range of motion and would not warrant a compensable 
disability rating under this diagnostic code.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5261 (2001).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for this service connected 
right knee disability.  The medical evidence of record 
reveals that the veteran's right knee disability is 
manifested by x-ray evidence of arthritis, flexion to 100 
degrees, extension to 0 degrees and complaints of pain and 
discomfort.  As such he warrants the currently assigned 10 
percent rating because the limitation of motion of the right 
knee joint is noncompensable under the appropriate diagnostic 
codes, so that a rating of 10 percent is assigned for each 
such major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

The Board has considered the veteran's claim of an increased 
rating for his right knee disability under all other 
potentially appropriate diagnostic codes, but none are 
appropriate to rate his disability.  The veteran's 
representative has indicated that they believe that the 
veteran warrants a separate disability rating for instability 
of the left knee under Diagnostic Code 5257 which other 
impairment of the knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2001).  However, the objective evidence of record clearly 
reveals that the veteran does not have subluxation or lateral 
instability of the knee.  As such, an increased rating for 
the veteran's service connected residuals of a shell fragment 
wound to the right knee is denied.  


C.  Right Knee Scar

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2001).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the present case the medical evidence of record reveals 
that the veteran does have a residual scar on the right knee 
and that there is objective evidence that it is tender.  
Superficial scars which are tender and painful on objective 
demonstration warrant the assignment of a 10 percent 
disability rating. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804 (2001).  As such, the veteran warrants a separate rating 
of 10 percent, for this scar. 


D.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluations for his service-connected right 
foot and right knee disabilities.  The Board has considered 
the veteran's claims for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  This has been accomplished in the present case as 
the veteran is assigned a 10 percent disability rating for 
his right foot arthritis, a 10 percent disability rating for 
his right foot heel spurs, a 10 percent disability rating for 
his right knee arthritis, and a 10 percent disability rating 
for his right knee scar.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  


ORDER

An increased disability rating evaluation for right foot 
shell fragment wound residuals including traumatic arthritis 
of the metatarsophalangeal joint of the great toe, is denied.  

An increased disability rating for right knee shell fragment 
wound residuals including a retained foreign body and 
traumatic arthritis is denied

A separate rating of 10 percent, and not in excess thereof, 
is granted for a tender scar of the right knee as a residual 
of a service connected shell fragment wound of the right 
knee, subject to the law and regulations governing the 
payment of monetary awards.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

